                   Case 20-51051-KBO        Doc 106      Filed 09/07/21       Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                             Chapter 11

    RS FIT NW LLC,                                     Case No. 20-11568 (KBO)

                     Reorganized Debtor.1


    24 HOUR FITNESS WORLDWIDE, INC.,
                                                       Adv. Proc. No. 20-51051 (KBO)
                     Plaintiff,

         v.                                            Related to Docket Nos. 1, 75, 76, 80, 81, 83,
                                                       84 and 86
    CONTINENTAL CASUALTY COMPANY;
    ENDURANCE AMERICAN SPECIALTY
    INSURANCE COMPANY; STARR
    SURPLUS LINES INSURANCE
    COMPANY; ALLIANZ GLOBAL RISKS
    US INSURANCE COMPANY; LIBERTY
    MUTUAL INSURANCE COMPANY;
    BEAZLEY-LLOYD’S SYNDICATES
    2623/623; ALLIED WORLD NATIONAL
    ASSURANCE COMPANY; QBE
    SPECIALTY INSURANCE COMPANY;
    and GENERAL SECURITY INDEMNITY
    COMPANY OF ARIZONA,

                     Defendants.


       ORDER DENYING DEFENDANT ALLIED WORLD NATIONAL ASSURANCE
           COMPANY’S MOTION FOR JUDGMENT ON THE PLEADINGS
             Upon consideration of Defendant Allied World National Assurance Company’s Motion for

Judgment on the Pleadings [D.I. 75] (the “Motion”), all related briefing, and the arguments made


1
 The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s
federal tax identification number, as applicable, is RS FIT NW LLC (9372). By order dated March 16,
2021, the remaining Reorganized Debtors’ chapter 11 cases were closed. The Reorganized Debtors’
corporate headquarters and service address is 24 Hour Fitness USA, Inc., 1265 Laurel Tree Lane, Carlsbad,
CA 92011.
             Case 20-51051-KBO         Doc 106     Filed 09/07/21     Page 2 of 2




in support of and in opposition to the Motion at the September 7, 2021 hearing held in the above-

captioned adversary proceeding (the “Hearing”); it is hereby ORDERED that, for the reasons set

forth on the record by the Court at the Hearing, the relief requested in the Motion is DENIED.




Dated: September 7, 2021
Wilmington, Delaware                                Karen B. Owens
                                                    United States Bankruptcy Judge




                                               2
